07/14/2021


      IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                  Case Number: DA 21-0115



                              No. DA 21-0115


STATE OF MONTANA,

         Plaintiff and Appellee,
v.                                                             FILED
ALEXANDER KIM TORPPE,                                          JUL 1 4 2021
                                                            130Wen Greenwood
                                                          clerkof Supreme Cour,
                                                                        ,
                                                                     evin tans,

         Defendant and Appellant.


                                    ORDER


      Upon consideration of Appellant's motion for extension oftime, and
good cause appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension
of time to and including August 18, 2021, within which to prepare, file,
and serve Appellant's opening brief on appeal.
      DATED this         day of July, 2021.
                                               For the Court,




                                               Chief Justice




                                   ORDER GRANTING MOTION FOR EXTENSION OF TIME

                                                                         PAGE I